Citation Nr: 0947115	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-38 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for the residuals of 
bilateral injuries to the hands due to cold.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1960 to August 
1962.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, inter alia, denied the Veteran's claims for 
service connection for bilateral hearing loss, tinnitus, and 
the residuals of bilateral injuries to the hands due to cold.  
During the pendency of this appeal, jurisdiction of these 
claims was transferred to the RO in Montgomery, Alabama.

In August 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
this transcript has been associated with the record.

During the videoconference hearing, the Veteran withdrew from 
the appeal the issue of service connection for the muscle 
around the heart.  See 38 C.F.R. § 20.204(b) (2009).  
Therefore, this matter is no longer before the Board.

The issue of service connection for the residuals of 
bilateral injuries to the hands due to cold is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran has current diagnoses of bilateral hearing 
loss and tinnitus.

2.  There is no competent evidence that relates the Veteran's 
current bilateral hearing loss and tinnitus to his period of 
active service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in 
or aggravated by his military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101(3), 1112(a), 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of the 
VCAA letter from the agency of original jurisdiction (AOJ) to 
the Veteran dated in May 2006.  That letter effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claims; (2) informing him about the 
information and evidence that the VA would seek to provide; 
and (3) informing him about the information and evidence that 
he was expected to provide.  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the May 2006 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of his VCAA 
notice.    

With regards to the timing of his VCAA notice, the Board 
observes that the AOJ issued all required VCAA notice prior 
to the November 2006 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield 
II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error.   

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The AOJ has secured service 
treatment records (STRs), a VA medical examination regarding 
the issues of service connection for hearing loss and 
tinnitus, and private medical evidence as identified by the 
Veteran.  The Veteran has submitted personal statements and 
hearing testimony.  The Veteran has not provided 
authorization for the VA to obtain any additional private 
medical records, nor has he indicated that such records 
exist.  Therefore, the Board concludes that the duty to 
assist the Veteran in gathering information to advance his 
claim has been met.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  Certain chronic 
diseases, including organic diseases of the nervous system 
such as sensorineural hearing loss, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002)). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Id.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Bilateral Hearing Loss 

As noted above, the first requirement for any service 
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of bilateral 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Considering 
this, the most recent examination of record to measure the 
Veteran's hearing in regards to the standards provided in 
38 C.F.R. § 3.385 is the July 2008 VA audiology examination, 
which revealed the following bilateral hearing loss according 
to the requirements of 38 C.F.R. § 3.385:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
30
50
55
LEFT
15
20
20
35
45

With two individual frequencies above 40 decibels for his 
right ear, and one frequency above 40 for the left ear, the 
Board observes that the Veteran clearly currently shows 
bilateral hearing loss as that is defined by 38 C.F.R. 
§ 3.385.  

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167.  The Veteran contends that his 
bilateral hearing loss was caused by his acoustic trauma 
during his military service when he was exposed to engine 
noise while working as a "mechanic's helper in the motor 
pool," as well as due to shooting on the rifle range 
performed without hearing protection.  See the Veteran's July 
2008 VA medical examination, and hearing transcript pges. 3-
6, 14.  The Veteran is competent to testify as to 
experiencing acoustic trauma in service.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also 38 C.F.R. 
§ 3.159(a)(2).  The Veteran's military occupational specialty 
as a mechanic is verified by his DD Form 214.  However, there 
is no evidence of acoustic trauma in the Veteran's service 
treatment records (STRs).  These records were reviewed by the 
VA medical examiner in July 2008, who concluded that the 
"[u]pon separation from active duty, Veteran's hearing was 
found to be normal at all test frequencies."  Furthermore, 
the occupation of mechanic is not one ordinarily associated 
with acoustic trauma, unlike, for example, artillery.  
Without more evidence to corroborate the Veteran's assertion 
of experiencing acoustic trauma during his active military 
service, the Board must conclude that the Veteran did not 
experience acoustic trauma during his military service.

However, even assuming that the Veteran had experienced 
acoustic trauma in service, there is no competent evidence of 
a connection between the Veteran's service and his current 
hearing loss as is required by Shedden, 381 F.3d at 1167.  
There is no competent medical evidence or opinion in the 
record that relates the Veteran's current hearing loss to his 
active service.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  In fact, the competent evidence of record weighs 
against such a conclusion.  The AOJ provided a VA medical 
examination in July 2008.  The examiner reviewed the 
Veteran's case file and STRs, and noted the hearing 
examination performed when the Veteran was separated from 
active duty as well as the Veteran's history of 32 years of 
work in a carpet factory and 12 years at the highway 
department, all allegedly performed with the benefit of 
"hearing protection devices."  The VA examiner concluded 
that "it is not likely that military noise exposure caused 
the Veteran's hearing loss."  

The Veteran has indicated his belief that his hearing loss is 
due to his in-service acoustic trauma.  See the Veteran's 
December 2007 substantive appeal (VA Form 9), and hearing 
transcript pg. 5.  There is no evidence presented that the 
Veteran has the requisite training or experience necessary to 
render him competent to make such a determination.  See 
Layno, at 469; 38 C.F.R. § 3.159(a)(1).  Therefore the Board 
concludes that his statement is not competent evidence of a 
connection between the Veteran's hearing loss and his 
service.  As the competent medical evidence of record 
indicates that the Veteran's current hearing loss is not due 
to his in-service acoustic trauma, service connection cannot 
be granted.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
The Veteran has indicated a number of times that his 
bilateral hearing loss began during his military service and 
continued to the present.  See the Veteran's VA Form 9, and 
hearing transcript pges. 5, 7, 26-27.  The Veteran has also 
reported that he was diagnosed for hearing loss during 
hearing tests when he was employed at a carpet factory.  See 
the hearing transcript pges. 9-13, 28.  The Veteran is 
competent to report hearing loss in service and continuing 
after service, and also a contemporary diagnosis by a 
physician.  See Layno, 6 Vet. App. at 469; Jandreau, 492 F.3d 
1372 (Fed. Cir. 2007), respectively.  However, the Veteran's 
medical record is negative for any complaints or records of 
bilateral hearing loss until many years post-service.  The 
Veteran's separation examination does not contain any 
indication of bilateral hearing loss, nor do any of the 
Veteran's STRs contain evidence of bilateral hearing loss.  
The private treatment records from the Columbiana Clinic 
covering the period of October 2000 to July 2006 also do not 
contain any records of treatment for bilateral hearing loss.  
The Veteran has indicated that his hearing tests from his 
employment at the carpet factory were lost when that factory 
burned down.  See the hearing transcript pg.13.  As such, 
there are no medical records to indicate bilateral hearing 
loss until the July 2008 VA medical examination.  Finally, 
the Board notes that at the time of his separation 
examination, in June 1962, the Veteran denied any ear 
trouble. 

In such cases, the Board is within its province to weigh the 
Veteran's testimony and to make a credibility determination 
as to whether the evidence supports a finding of in-service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  The Federal Circuit Court has held 
that an extensive lapse of time between the alleged events in 
service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the 
Board affords the Veteran's lay statements less probative 
weight in light of the lack of corroborating medical evidence 
upon discharge from service and for over 45 years thereafter.  
Simply put, his lay contentions regarding his symptomatology 
are outweighed by the available medical evidence.  See Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  With all of the evidence 
presented by the record taken into account, the Board 
concludes that the record does not establish the required 
continuity of symptomatology necessary to establish service 
connection for bilateral hearing loss.  

It follows that there is no basis to award service connection 
for bilateral hearing loss based on chronicity in service or 
continuous symptoms from the period of the Veteran's service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  
Likewise, since there is no objective indication of a 
bilateral hearing loss within one year after service, the 
Veteran is not entitled to application of the presumptive 
provisions.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Moreover, there is no evidence of an in-
service incurrence and no competent, medical evidence or 
opinion that relates his current bilateral hearing loss 
disorders to his period of active military service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for bilateral hearing loss, with 
no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for Tinnitus

The Veteran claims to currently experience tinnitus which 
began during his military service.  See the hearing 
transcript pges. 5, 7.  As noted above, the first requirement 
for a service connection claim is proof that the Veteran 
currently has the claimed disability.  Shedden v. Principi, 
381 F.3d at 1167.  The July 2008 VA medical examination 
indicates that the Veteran does currently experience 
tinnitus.  Furthermore, tinnitus is a type of disorder 
associated with symptoms capable of lay observation.  Charles 
v. Principi, 16 Vet. App. 370 (2002).  As such, the Board 
concludes that the Veteran has provided competent evidence 
that he is currently experiencing tinnitus.  

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167.  As noted above, without more 
evidence to show acoustic trauma in service, the Board must 
conclude that the Veteran did not experience acoustic trauma 
to cause tinnitus during his active military service.  

The third requirement for any service-connection claim is the 
existence of a causal connection (nexus) between the in-
service event and the Veteran's current disability.  Shedden 
v. Principi, 381 F.3d at 1167.  In the present case, there is 
no competent medical evidence or opinion in the record that 
relates the Veteran's current tinnitus to his active service.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In fact, the 
competent evidence of record weighs against such a 
conclusion.  The AOJ provided the Veteran with a VA medical 
examination in July 2008.  The examiner reviewed the 
Veteran's case file and STRs, and noted the hearing 
examination performed when the Veteran was separated from 
active duty as well as the Veteran's history of 32 years of 
work in a carpet factory and 12 years at the highway 
department, all allegedly performed with the benefit of 
"hearing protection devices."  The examiner also noted that 
the Veteran's tinnitus had a "[g]radual onset about 2 to 3 
years ago."  After a review of the Veteran's medical history 
and examination of the Veteran, the VA medical examiner 
concluded that "[d]ue to [the] timeframe of onset" the 
Veteran's tinnitus was "not likely due to military noise 
exposure."  There is no other medical evidence to show a 
connection between the Veteran's tinnitus and his service.

The Veteran has indicated his belief that the Veteran's 
current tinnitus is the result of his acoustic trauma.  See 
the hearing transcript pg. 7.  There is no evidence presented 
that the Veteran has the requisite training or experience 
necessary to render him competent to make such a statement.  
See Layno, supra, at 469; see also 38 C.F.R. § 3.159(a)(1).  
Therefore the Board concludes that these statements are not 
competent evidence of a connection between the Veteran's 
tinnitus and his service.  As none of the competent medical 
opinions of record indicates that the Veteran's current 
tinnitus is due to his in-service acoustic trauma, there is 
no competent evidence of a connection between the Veteran's 
in-service acoustic trauma and his current tinnitus.  In 
fact, the competent medical evidence weighs against such a 
conclusion.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
The Veteran has indicated that his tinnitus began during his 
military service and continued to the present.  See the 
hearing transcript pg. 5, 7-8.  The Veteran is competent to 
report experiencing tinnitus in service and thereafter.  See 
Layno, 6 Vet. App. at 469; see also 38 C.F.R. § 3.159(a)(2).  
However, the Veteran's medical record is negative for any 
complaints or records of tinnitus until the VA medical 
examination of July 2008, including the Veteran's private 
treatment record provided dating from October 2000 to July 
2006.  Furthermore, the Veteran has provided somewhat 
inconsistent statements regarding his first symptoms of 
tinnitus, at his VA medical examination the Veteran reported 
that his tinnitus had begun about 2-3 years prior to the 
examination, or around 2005.  Finally, the Board notes that 
at the time of his separation examination, in June 1962, the 
Veteran denied any ear trouble. 

In such cases, the Board is within its province to weigh the 
Veteran's testimony and to make a credibility determination 
as to whether the evidence supports a finding of in-service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  The Federal Circuit Court has held 
that an extensive lapse of time between the alleged events in 
service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the 
Board affords the Veteran's lay statements less probative 
weight in light of the lack of corroborating medical evidence 
upon discharge from service and for over 45 years thereafter, 
and given the weight of the medical evidence against such a 
claim.  Simply put, his lay contentions regarding his 
symptomatology are outweighed by the available medical 
evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006) (finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).  With all 
of the evidence presented by the record taken into account, 
the Board concludes that the record does not establish the 
required continuity of symptomatology necessary to establish 
service connection for tinnitus.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for tinnitus, with no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

In order to address the merits of the claims for service 
connection for the residuals of bilateral injuries to the 
hands due to cold, the Board finds that additional 
development of the evidence is required.  

First, the AOJ must undertake to obtain the Veteran's service 
personnel records (SPRs) - specifically, any records which 
may corroborate the Veteran's testimony as to serving in 
Germany.  See the October 2002 notice of disagreement, the 
July 2006 substantive appeal, and the hearing transcript 
pges. 15-26, 28-29.  In addition, the AOJ must attempt to 
obtain any STRs which indicate treatment for exposure to the 
cold.  In this regard, the VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a).  
The VA is required to obtain the Veteran's SPRs and STRs or 
other relevant service records held or maintained by a 
government entity.  38 U.S.C.A. § 5103A(c).  When the VA 
attempts to obtain records from a Federal department or 
agency, the efforts to obtain these records must continue 
until they are obtained unless it is reasonably certain they 
do not exist or that further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), 
(c)(3).

Review of the claims file reveals the AOJ obtained the 
Veteran's STRs; however, none of the STRs indicate treatment 
during service in Germany.  Given the obvious relevance of 
any missing service records from the Veteran's service in 
Germany, and noting that the Veteran's DD Form 214 indicates 
that he experienced service in Europe, the Board finds it 
necessary to remand the claim to ensure that all proper 
avenues for securing these records have been pursued and to 
afford the Veteran every benefit of assistance from VA.  
Therefore, the AOJ should contact the National Personnel 
Records Center (NPRC) to determine if there are any missing 
STRs or SPRs relevant to the Veteran's service in Germany.  

Second, the Veteran claims that he currently experiences 
numbness in his hands due to frostbite experienced while 
serving in Germany.  See the hearing transcript pges. 15-26, 
28-29.  He has also indicated that he was diagnosed by his 
own physician with nerve damage.  See the hearing transcript 
pg. 20.  The Veteran's contentions are to some extent 
corroborated by his DD Form 214 which states that the Veteran 
was given a status of "Early Release Overseas Returnee."  
The Veteran has also indicated that he has lived his entire 
life in Alabama and never been exposed to cold outside of his 
military service.  See the hearing transcript pges. 20-21.  
As such, the Veteran has presented competent evidence of 
experiencing injuries to his hands due to exposure to cold, 
as well as currently experiencing the residuals of injuries 
to his hands due to cold.  See Goss v. Brown, 9 Vet. App. 
109, 113 (1996).  

In disability compensation (service-connection) claims, the 
VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Therefore, there is evidence of a current disorder, as well 
as some evidence of an in-service injury, and evidence of a 
connection between that injury and the Veteran's possible 
residuals of bilateral injuries to the hands due to cold, but 
insufficient evidence for the Board to conclude that any such 
residuals of bilateral injuries to the hands due to cold are 
actually connected to his service.  The standard for 
requiring a VA medical examination is "an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability."  See McLendon, 
at 81.  As such, the standard for requiring a VA medical 
examination is quite low.  Therefore, based on the evidence 
of record and the Court's decision in McLendon, a VA medical 
examination and opinion are needed to determine the nature 
and etiology of any residuals of bilateral injuries to the 
hands due to cold that the Veteran may experience, and in 
particular whether or not any residuals are due to in-service 
exposure to cold.

Accordingly, the case is REMANDED for the following action:

1.	Contact the NPRC and attempt to 
ascertain whether there are any missing 
STRs or SPRs from the Veteran's service 
in Germany.  All attempts to secure 
these STRs must be documented in the 
claims file.  If these records are 
unavailable or simply do not exist, or 
further attempts to obtain them would 
be futile, a negative reply to this 
effect is required.  

2.	Arrange for the Veteran to undergo a VA 
medical examination, by an appropriate 
specialist, to determine the nature and 
etiology of any residuals of bilateral 
injuries to the hands due to cold.  The 
Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences on this claim.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  

The claims file, including a complete 
copy of this remand, must be made 
available for review of the Veteran's 
pertinent history.  The examiner must 
make clear in the report that such a 
review was accomplished.  

Based on the test results and review of 
the claims file, the examiner should 
indicate whether it is at least as likely 
as not whether any residuals of bilateral 
injuries to the hands due to cold are the 
result of his military service - and, in 
particular, due to exposure to cold 
during service in Germany.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner must discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible. 

3.	Then, review the Veteran's claims file 
and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further adjudication 
of the claim.

4.	Then, readjudicate the claim for service 
connection for the residuals of bilateral 
injuries to the hands due to cold in 
light of any additional evidence obtained 
since the October 2008 supplemental 
statement of the case (SSOC).  If this 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a further supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


